—Order, Supreme Court, Kings County (Herbert Kramer, J.), entered on or about November 17, 2011, which granted the petition brought pursuant to CPLR article 78 to the extent of directing the Appellate Division, Second Department, to forward certain documents in petitioner’s disciplinary file to Supreme Court for in camera review, unanimously reversed, on the law, without costs, and the petition denied, and the proceeding dismissed.
Judiciary Law § 90 (10) provides that the Appellate Division has the jurisdiction to permit documents pertaining to an attorney disciplinary proceeding to be divulged. Therefore, Supreme Court lacked the authority to order disclosure of such documents.
Concur—Andrias, J.P., Moskowitz, Freedman, Manzanet-Daniels and Feinman, JJ.